People v Roberts (2020 NY Slip Op 03998)





People v Roberts


2020 NY Slip Op 03998


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11839 2511/17

[*1] The People of the State of New York, Respondent,
vDeborah Roberts, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nuñez, J. at plea, Guy Mitchell, J. at sentence), rendered November 7, 2018), convicting defendant, upon her plea of guilty, of burglary in the third degree, and sentencing her to a term of 3½ to 7 years, unanimously modified, as a matter of discretion in the
interest of justice, to the extent of reducing the sentence to a term of 2 to 4 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK